Woods, J.,
delivered the opinion of the court.
The error of appellant’s counsel grows out of a misapprehension of the correct interpretation of the words “ public buyer of cotton-seed,” page 14, laws of 1888. The statute designs to impose a privilege license tax on persons whose business was the buying of cotton-seed. All persons who are engaged in the business of buying cotton-seed from the public generally are liable for the tax, no matter whether they buy to sell to any and all purchasers, or to one only. .The test is, was Jones buying for his own private consumption or use, or was he buying from the public generally, in the prosecution of his business? If the latter, it is wholly immaterial whether his business connection was with one cotton oil-mill, or a dozen, or none. He was a public, as contradistinguished from & private, buyer, and should pay the privilege license tax just as any other public buyer.
The judgment complained of is correct, and must be

Affirmed.